DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 01/20/2022 have been entered. Claims 1 and 3-5 remain pending in the application. The amendments overcome each claim objection set forth in the previous office action mailed on 10/22/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey (US 2007/0173879) in view of Wilson et al. (US 2004/0171997).
Regarding claim 1, Pandey discloses a tunnel device (100, FIGs 1-2 and 4A, paragraph [0048]), comprising: a base portion (112 and 106, FIGs 1-2, 4A, and 5A-6B, paragraph [0052]); a shaft (102 including 138 on either end of the shaft, FIGs 4A-4C, paragraphs [0052 and 0056]) connected to the base portion at one end of the shaft (FIGs 4A and 5A-6B show the threaded portion of 138 of the shaft is 


    PNG
    media_image1.png
    383
    471
    media_image1.png
    Greyscale


	Pandey is silent regarding a base-portion-side tapered portion provided in a depth-side wall portion of the shaft housing portion in an insertion direction of the shaft; and a shaft-side tapered portion provided in an end edge of the cylindrically shaped end of the shaft such that the shaft-side tapered portion is connected in a tapered manner with and has surface contact with the base- portion-side tapered portion when the base portion and the shaft are fixed to each other.
However, Wilson et al. teaches in the same field of endeavor of tunneling tools having a base portion (10 and 300, FIG 8A-8B, paragraphs [0048-0049]) and a shaft (120, FIGs 8A-8B) wherein a distal end of the base portion has a base-portion-side screw portion (310) and a shaft housing portion (See FIG 8B below) having a base-portion-side tapered portion provided in a depth-side wall portion of the shaft housing portion in an insertion direction of the shaft (300d, See FIG 8B below; the portion of 300 outlined as the shaft housing portion is tapered) and the shaft comprises a shaft-side screw portion (312) and a shaft-side tapered portion provided in an end edge of the cylindrically shaped end of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the straight fitting connection of Pandey with the tapered connection of Wilson et al. for the purpose of achieving the predictable result of releasably connecting the base portion with the shaft, with the additional benefit of facilitating easier connection between the two elements which is commonly known in the art to be a benefit of tapered connections. 

    PNG
    media_image2.png
    485
    453
    media_image2.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey (US 2007/0173879), in view of Wilson et al. (US 2004/0171997), further in view of Thompson-Nauman (US 2016/0158529).
Regarding claim 3, Pandey/Wilson et al. discloses the invention substantially as claimed, as set forth above for claim 1. Pandey further discloses the shaft includes: a first connection portion provided in an end portion of one side of the shaft (138 at the proximal end of the shaft, FIG 6A); and a second connection portion provided in an end portion of another side of the shaft (138 at the distal end of the shaft, FIG 4B), wherein the first connection portion and the second connection portion are provided so as to be connectable to the shaft connection portion (Collar 138 at either end of the shaft are configured as threaded bores connectable with the shaft connection potion, paragraphs [0052] discloses the reversibility of the shaft such that either end can be connected with the base). Pandey further discloses the shaft is malleable to curve or bend through the tissue of a person's body (Paragraph [0048]).
Pandey is silent regarding the shaft including a curved portion and the first connection portion being formed, with respect to the second connection portion, such that a relative position of the tip portion with respect to the base portion in a state where the first connection portion is connected to the shaft connection portion and a relative position of the tip portion with respect to the base portion in a state where the second connection portion is connected to the shaft connection portion are different from each other.
	However, Thompson-Nauman discloses in the same field of endeavor of tunneling tools for delivering an implant to an area surrounding the heart (Abstract) a tunnel device (40, FIG 2, paragraph [0032) having a curved portion (Paragraph [0038] discloses the shaft can be malleable and a proximal or distal segment of the shaft can be pre-formed to have a curvature relative to the other segment. Therefore the entire shaft is interpreted as a curved portion because there is a curvature between the proximal and distal ends of the shaft 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the shaft of Pandey with a pre-formed bend in the proximal or distal segment of the shaft, as taught by Thompson-Nauman, for the purpose of providing the shaft as a curved portion having a bend .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Spitz et al. (US 3,999,551) in view of Wilson et al. (US 2004/0171997).
Regarding claim 1, Sptiz et al. discloses a tunnel device (10, FIG 2, col 2 lines 26-44), comprising: a base portion (18, FIGs 2-3, col 2 lines 45-61); a shaft (28, FIGs 2-3, col 3 lines 5-35) connected to the base portion at one end of the shaft (FIGs 2-3 show the connection between 28 and 18), the one end of the shaft being a cylindrically shaped end (FIG 3 shows the end of the shaft is cylindrically shaped); and a tip portion (36) connected to another end of the shaft (FIG 4 shows 36 is connected to 28 opposite an end connected to 18), wherein the base portion is provided with a shaft connection portion (Hole within the distal end of 18 which accommodates 28) to which the cylindrically shaped end of the shaft is connected (FIG 3), and the shaft is provided with a shaft-side screw portion (32, Col 3 lines 20-35, FIG 3), wherein the shaft connection portion includes: a shaft housing portion (See FIG 3 below) having an inner diameter substantially same as an outer diameter of the cylindrically shaped end of the shaft (The outer diameter of the shaft fits within the inner diameter of the shaft housing portion); and a base-portion-side screw portion (See FIG 3 below) provided on a further inner side relative to the shaft housing portion, the base portion and the shaft are fixed to each other by screwing between the shaft-side screw 

    PNG
    media_image3.png
    477
    430
    media_image3.png
    Greyscale



Sptiz et al. is silent regarding a base-portion-side tapered portion provided in a depth-side wall portion of the shaft housing portion in an insertion direction of the shaft; and a shaft-side tapered portion provided in an end edge of the cylindrically shaped end of the shaft such that the shaft-side tapered portion is connected in a tapered manner with and has surface contact with the base- portion-side tapered portion when the base portion and the shaft are fixed to each other.
However, Wilson et al. teaches in the same field of endeavor of tunneling tools having a base portion (10 and 300, FIG 8A-8B, paragraphs [0048-0049]) and a shaft (120, FIGs 8A-8B) wherein a distal end of the base portion has a base-portion-side screw portion (310) and a shaft housing portion (See FIG 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the straight fitting connection of Sptiz et al. with the tapered connection of Wilson et al. for the purpose of achieving the predictable result of releasably connecting the base portion with the shaft, with the additional benefit of facilitating easier connection between the two elements which is commonly known in the art to be a benefit of tapered connections. 
Further, Sptiz et al. teaches the shaft-side screw portion has a male screw portion and the base-portion-side screw portion has a female screw portion on an inner peripheral surface, but is silent regarding the claimed configuration of the shaft-side screw portion having a female screw portion on an inner peripherally surface of the cylindrically shaped end of the shaft and the base-portion-side screw portion having a male screw portion.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to reverse the male and female portions of the connection such that the shaft-side screw portion has a female screw portion and the base-portion-side screw portion has a male screw portion, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Allowable Subject Matter
Claim 5 is allowed.
4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 01/20/2022, with respect to the rejection(s) of claim 1 under 35 USC 102(a)(1) in view of Spitz and in view of Pandey have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Pandey (US 2007/0173879) in view of Wilson et al. (US 2004/0171997) and under 35 USC 103 in view Spitz et al. (US 3,999,551) in view of Wilson et al. (US 2004/0171997) to teach the newly recited limitations of claim 1. Applicant argues on page 7 that both Spitz and Pandey fail to disclose each and every limitation of amended claim 1. Applicant further argues that teaching references Wilson and Thompson-Nauman fail to disclose each and every limitation of amended claim 1. However, Applicant does not provide further explanation as to why the combination of references does not teach the limitations of claim 1. Applicant has not provided arguments regarding the previous rejection of claim 2, which contains much of the language of now amended claim 1, and further has not provided specific arguments as to how the additionally added limitations overcome the prior art. Therefore, it is the examiner’s position that the rejection provided above teaches each limitation of amended claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.